Exhibit21.1 LIST OF SUBSIDIARIES The following is a list of each subsidiary of Circle Entertainment Inc., its jurisdiction of organization, and the percentage ownership held by Circle Entertainment Inc. as of December 31, 2011. COMPANIES ORGANIZED IN THE UNITED STATES: FX Luxury, LLC (formerly known as FX Luxury Realty, LLC) Delaware 100% FXL, Inc. Delaware 100% Circle Entertainment SV-I, LLC Delaware 100% Circle Entertainment SV Orlando-I, LLC Delaware 100% Circle Entertainment SV-Management, LLC Nevada 100%
